EXHIBIT A Transactions in the Shares During the Last 60 Days The following table sets forth all transactions in the Shares effected in the past sixty days by the Reporting Persons. All such transactions were effected in the open market through brokers and the price per share is net of commissions. JANA Partners LLC SHARES Trade Date Aggregate Amount Purchased (Sold) Average Price per Share ($) 9/28/2012 10/3/2012 10/10/2012 10/15/2012 10/16/2012 10/17/2012 10/18/2012 10/19/2012 10/24/2012 10/31/2012 11/7/2012 11/8/2012 11/9/2012 11/12/2012 11/13/2012 11/14/2012 11/15/2012 11/16/2012 Mr. Bullock SHARES Trade Date Amount Purchased (Sold) Price per Share ($) 11/15/2012 11/15/2012 Mr. Clark SHARES Trade Date Amount Purchased (Sold) Price per Share ($) 11/16/2012 Mr. Jacobson SHARES Trade Date Amount Purchased (Sold) Price per Share ($) 11/07/2012 11/08/2012 11/09/2012 11/12/2012 11/13/2012 11/14/2012 11/15/2012 11/16/2012 Mr. Vanclief SHARES Trade Date Amount Purchased (Sold) Price per Share ($) 11/13/2012
